The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and adjudged by the Court that the judgments of the Court below, be, and the same are hereby, affirmed.
TERRELL, C. J. and WHITFIELD, ELLIS and BUFORD, J. J., concur.
STRUM, J., concurs in part and dissents in part.
BROWN, J., dissents.
  BROWN, J., dissenting. *Page 1447
I regret that I cannot concur in the foregoing opinion as to the proposition that in effect Section 7110 Comp. Gen. Laws makes an accessory before the fact a principal. My view is that said Statute merely makes the accessory before the fact subject to the same punishment as the principal. But an accessory before the fact must still be indicted as such. See dissenting opinion in Whiting v. State, 122 So. R. 2, 97 Fla. 693. There is no evidence in this case that Tolbert Tucker was present, aiding or abetting, either actually or constructively; nor do I think there is any substantial evidence that he was an accessory before the fact. And the evidence against Park Tucker as a principal was far from strong.